Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As per claim 1, the closest prior art of record, United States Patent Application No. US 20150127549 to Khan, discloses an electronic device comprising: a memory configured to store a plurality of execution environments including a first execution environment and a second execution environment; and a processor configured to: generate a first authentication value, using a first application executed in the first execution environment, transmit the first authentication value from the first application, which is executed in the first execution environment, through the second execution environment to a second application, which is executed in the first execution environment, based on reception of the first authentication value, transmit a second authentication value, and 2based on the first application identifying that the second authentication value corresponds to the first authentication value, perform a payment, wherein the first execution environment comprises a trusted execution environment and the second execution environment comprises a rich execution environment. In addition, United States Patent Application No. US 20080215883 to Fok, discloses a primary mobile application can initiate a handshake that includes a unique identifier of the primary application and a random number for signing and/or certifying 
The closest prior art of record fail to teach or suggest, in the context of the ordered combination of the claim, generate a first authentication value comprising a disposable random number encrypted by the processor through a hardware key of a trusted execution environment of the first execution environment, based on reception of the first authentication value, decrypt the first authentication value using the hardware key and authenticate a user 
Claims 2-5, 8-9, and 22-23 are dependent on claim 1 and are allowable for the same reasons stated above. In addition claims 11 is analogous to claim 1, and thus is allowable for the same reasons stated above. Claims 12-15 and 18-19 are dependent on claim 11 and are allowable for the same reasons stated above. In addition claims 21 is analogous to claim 1, and thus is allowable for the same reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:30 pm CST (M-Th).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P.J./Examiner, Art Unit 3685
                                                                                                                                                                            
/JAY HUANG/Primary Examiner, Art Unit 3685